 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuernsey-Muskingum Electric Cooperative,Inc.andJames R.Boyer, Charging Party.Case No. 8-CA-1510.August 20, 1959DECISION AND ORDEROn March 30, 1959, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersJenkins and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial. error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Guernsey-Muskingum Electric1In view of the numerous discussions among the three members of James Boyer's spraycrew concerning their common complaint over the hiring ofLarryMiller as their foreman,their common decision as a result of these discussions that each of them would take thiscommon complaint to Foster Scott, a member of Respondent's board of trustees, and theirresulting presentation of this common grievance to Scott, we find, as the Trial Examinerdid, that,despite its informality,such presentation of a grievance by James Boyer as acommon griever constituted concerted activity protected by the Act.SeeThe Ohio OilCompany,92 NLRB 1597;N.L.R.B. v. Phoenix Mutual Life Insurance Company,167 F. 2d983 (C.A. 7), cert. denied 335 U.S. 845;Hearst Publishing Company, Inc.,113 NLRB384, 386-388;Wood Parts,Inc.,101 NLRB 445, 451. It is also significant,as foundfurther by the Trial Examiner, that Respondent General Manager McMormick, the in-dividual who later discharged Boyer because of his presentation of such grievance, madestatements at an interim June 16 meeting which clearly show that he viewed the em-ployees' presentation of their grievance with respect to Miller as a concerted act.More-over, it is now well settled that employees have a right to protest by concerted actionthe appointment of a supervisor.SeeN.L.R.B. v. Phoenix Mutual Life Insurance Com-pany, supra;Hearst Publishing Company,Inc., supra;Wood Parts,Inc., supra;Cleaver-Brooks Mfg. Corporation,120 NLRB 1135.Although not alleged in the complaint, the Trial Examiner found that Boyer's dischargewas a violation of Section 8(a) (3), as well as a violation of Section 8(a) (1) as allegedin the complaint.In the absence of any exception to this enlargement of the complaint,we adopt such finding,pro forma.In any event,we find further that a reinstatement andback-pay order is appropriate and necessary to remedy the unfair labor practices foundherein,whether Boyer's discharge be deemed a violation of Section 8(a) (1) or Sec-tion 8(a) (3).SeeAce Handle Corporation,100 NLRB 1279.124 NLRB No. 71. GUERNSEY-MUSKINGUM ELECTRIC COOPERATIVE, INC.619Cooperative, Inc., New Concord, Ohio, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging its employees from engaging in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection by discharging any of their employees because of their con-certed activities or in any other manner discriminating in regard totheir hire or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, tobargain collectively through representatives of their own choosing, orto engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain from any or allsuch activities except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a.)Offer to James Richard (Dick) Boyer immediate and full re-instatement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, and makehim whole, in the manner set forth in the section of the IntermediateReport entitled "The Remedy," for any loss of pay he may have suf-fered by reason of the Respondent's discrimination against him.(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the rights of employment under this Order.(c)Post in conspicuous places in the Respondent's plant in NewConcord, Ohio, including all places where notices to the employeesare customarily posted, copies of the notice attached to the Inter-mediate Report marked "Appendix A."' Copies of said notice, to befurnished by the Regional Director for the Eighth Region, shall, uponbeing duly signed by the Respondent's representative, be posted by itas aforesaid, immediately upon receipt thereof, and maintained forat least 60 consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Eighth Region in writing,within 10 days from the date of this Order, as to what steps theRespondent has taken to comply herewith.2 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner"the words "A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be further sub-stituted for the words "Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on June 23, 1958, by James Richard Boyer, an individual,theGeneral Counsel of the National Labor Relations Board, herein called theGeneral Counsel 1 and the Board, respectively, by the Board's Regional Director forthe Eighth Region (Cleveland, Ohio), issued its complaint dated November 25, 1958,againstGuernsey-Muskingum Electric Cooperative, Inc., hereinafter called the Re-spondent,alleging that the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(a)(1) and (3) of the LaborManagement Relations Act, 1947, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint, the charge, and notice of hearing thereon were duly servedupon the Respondent and the individual.The Respondent duly filed its answer wherein it admitted certain facts but deniedthe commission of any unfair labor practices.Pursuant to notice, a hearing was held before the Trial Examiner on January 27and 28, 1959, at Cambridge, Ohio. The General Counsel and the Respondent wererepresented at the hearing by counsel.Full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing upon the issues wasafforded all parties.The parties were advised of their right to argue orally at thehearing and to file briefs with the Trial Examiner thereafter.The General Counselargued orally at the conclusion of the hearing, and a brief has been received fromthe Respondent on March 2, 1959.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTGuernsey-Muskingum Electric Cooperative, Inc., is and has been at all timesmaterial herein an Ohio corporation, with its principal office at New Concord, Ohio,atwhich place it is engaged in the production, sale, and distribution of electricalenergy.Respondent corporation is a public utility, and in the year 1958 its grossvolume of businesswas inexcess of $250,000.The Respondent admits, and the Trial Examiner finds, that the Respondent isengaged in commerce within the meaning of the Act.H. THE UNFAIR LABOR PRACTICESA. The factsFactually, this is a very simple case as the parties are in essential agreement as tothe facts herein.The only real points of disagreement between the parties are as towhat motivated Lyle McCormick, Respondent's general manager, to discharge em-ployee James Richard (Dick) Boyer on June 18, 1958, andas towhether DickBoyer had been engaging in "concerted activities" prior thereto.During the summers the Respondent utilizes its two 3-man right-of-way crews tospray underneath its 1,800 miles of electric power lines in order to destroy theundergrowth.In 1958 the Respondent began its spraying on June 2. At that time one crewconsisted of Dick Boyer, truckdriver, with his father, Harry (Bill) Boyer, andCharles Vessels, groundmen, while the other crew was composed of Raymond Muse,truckdriver,with Cy Wolfe, groundman.At that time the regular foreman overthese two crews was Sam Miller who was then ill and had been away from duty fora period of about 10 weeks. It was then unknown when, if ever, he would be ableto return.In the light of Sam Miller's physical condition, sometime during the month ofMay Lyle McCormick offered the position of foreman of these two crews to LarryMiller, who was not related to Sam Miller and who had never before worked forthe Respondent as his regular occupation was that of school teacher and basketballcoach.Larry Miller also happened to be the son-in-law of Frank Carruthers, Re-spondent's operations manager and second in charge under McCormick.On June 2 as the crews were starting out for a demonstration of the method ofusing a new spray which the Respondent was using for the first time that year,1This term specifically includes counsel appearing for the General Counsel at the hearing. GUERNSEY-MUSKINGUM ELECTRIC COOPERATIVE, INC.621Frank Carruthers announced to the assembled crews that Larry Miller was to betheir foreman even though he did not know "a damn thing" about spraying.During the demonstration by the spray salesman that day Frank Carruthers be-came incensed at the lack of interest therein displayed by both truckdrivers, RayMuse and Dick Boyer, and proceeded to criticize them publicly for their inattention.The appointment of Larry Miller, a new employee, irked the members of thespray crews, especially those on the Boyer truck, and caused a great deal of talkand considerable irritation among the regular members of the spray crews.The mentalked about going to see Foster Scott, a member of the Co-op's board of trusteesand its secretary-treasurer, about the matter.These discussions between the crewmembers continued daily.Early in the week beginning June 9 Harry Boyer, father of Dick Boyer, did go tosee Foster Scott and complained about the appointment of a new employee as aforeman and also about the fact that Harry Boyer thought that he had not receivedthe annual 10-cent-per-hour raise in pay voted by the board of trustees to start theprevious January 1.2A day or so later Charles Vessels also visited Foster Scott and complained aboutthe hiring of Larry Miller as foreman and about what he considered to be a loss of2 days' sick leave .3On Thursday, June 12, Dick Boyer visited Foster Scott where he also complainedabout the employment of Larry Miller, a new employee, as foreman.The following day, Friday, June 13, Foster Scott called Lyle McCormick to hishome for a conference which lasted 1'%a or 2 hours during which Scott toldMcCormick that he had received more complaints that week than he had ever beforereceived in his years on the board. Scott then proceeded to discuss the grievancesreceived in order: (1) The hiring of Larry Miller as foreman which Scott consideredill-advised, at least, especially as Miller was inexperienced and also made the fourthmember of the Carruthers family on the Respondent's payroll; (2) the 10-cent wageincrease; and finally (3) the sick-leave complaint.During his talk with McCormick,Scott identified only one complainant, Dick Boyer, but McCormick was able toidentify both Harry Boyer and Vessels from his knowledge of the grievances men-tioned.McCormick did not know how many others, if any, had also complained.Scottmentioned to McCormick that the possibility of taking the matter to theNLRB had also been mentioned during his talks with the employees.After McCormick had returned to his office following his conference with FosterScott, he drove out to see Sam Miller at Miller's home, and following that visitwent to see Paul Flagal whose name had been mentioned to Scott by Dick Boyer.In each instance McCormick inquired of the man he was visiting as to what hethought about Dick Boyer and Dick Boyer's attitude.According to McCormick,Flagal also denied the occurrence of the incident which Dick Boyer had mentionedto Scott.First thing Monday morning, June 16, Lyle McCormick called the two Boyers,Vessels, and Cy Wolfe into a meeting.4McCormick confirmed the testimony ofthe other witnesses as to the events of this meeting when he testified:We went down to the basement which is our employees' meeting room. Ithad been my intention before we went to have all the members of the crewthere, with the exception of Larry Miller. It so happened Mr. Muse was notthere, but at this meeting the four people were there that you mentioned.I said to these gentlemen, "I understand you are not happy about some of yourworking conditions; that some of you have went to one of the directors andmade your complaints known to him."I said, "I am unhappy about this situation, that you went to him instead ofcoming to me.I said, "It is part of my job to settle your problems if you have any, andyou didn't come to me."I asked them all why they had went to him, and finally since I got no answerdirectly, I said, "Was it because I hired Larry Miller," and they all agreed thatitwas primarily.And they also insinuated it had been Mr. Carruthers' doings2 According to the Respondent this 10-cent-per-hour increase of January 1 offset thereclassification of Harry Boyer from truckdriver to groundman which, in turn, decreasedhis pay by 10 cents per hour.. In any event Boyer's pay had remained constant at $1.60per hour.8 This sick leave. was subsequently straightened out to the satisfaction of Vessels.4The only other rank-in-file employee, Muse, apparently was either absent or late thatmorning. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he was hired. I attempted to straighten him out on that, or straighten themout on that situation,itwas my decision.If they had any desire to crucify any-body they better look to me to do it.I also told them that Mr. Scott mentioned the fact one of them, didn't men-tion which one, don'tknow, they didn'twant us to go to the Labor Board withthe complaints.5And I said, "For your information,it ismy understandingthat the Labor Board is not accepting jurisdiction over companies which havean income-,"oh, I believe it was less than $3,000,000 at that particular time.This would have been June 16. I think I also told them in that meeting thatI had hired Larry to do this job, because I wasn't sure when Sam was comingback,and I needed another man,and I thought he was capable of-morecapable than any of them in contacting the farmers,and I think I also toldthem I thought it was still my prerogative to hire the people that I thought coulddo the best job for me. I believe to my best knowledge,that concluded thediscussion,and that they went back to work.In this testimony of McCormick's,which is accurate,he forgot to mention thefact that early in the conference he also inquired of each employee present if hehad gone to see Foster Scott.Each employee there admitted having visited Scott 6Things then went peacefully for the spraying crew until Wednesday morning,June 18.On that Wednesday morning the two crews attended their regular weekly safetymeeting from 7:30 to 8 a.m.before driving approximately 15 miles to where theyhad left their spray truck the day before.The spray truck of the Boyer crew wasthen parked at the top of a hill some 3 spans(the distance between the poles) 7from the place where the electric lines first crossed the highway.The electric linescrossed the highway at that point,continued across lowlands in which a crop wasgrowing until it again crossed the highway which was traveling in a U shape some500 to 600 feet from the original intersecting point.From that second intersectionthe electric lines ran up a hill.Upon reaching this hill Larry Miller instructed the crew on what they shoulddo 8 and then stated that he was going ahead to get permission from another farmerfor them to spray on his field. It was Larry Miller's duty to instruct the crews whereand when to spray and also to secure the permission for such spraying from thefarmers who own the land over which the lines passed.The Boyer crew completed spraying under the line from the top of the hill towhere the line first intersected the highway.According to Larry Miller's estimateof 15 minutes to spray one span, the crew had done three-quarters of an hour'swork in reaching the highway.Theyhad also apparently moved the truck alongthe highway to the second place the line intersected the highway and were standingalongside of or sitting in the truck when McCormick drove up and inquired of themas to what caused the delay. The employees all answered that they were waiting forthe foreman.At just about that time Larry Miller returned and asked the crew ifthey had sprayed up the hill by which the truck was parked and, upon receiving anegative answer, stated that it had to be sprayed and that, as the truck could not bedriven into that field, the men should combine the two lengths of hose, drag it ontothe field, and spray as they came back.The men immediately proceeded on thatcourse of action.McCormick then called Larry Miller over to him and asked whether Miller haddefinitely instructed the men to spray up that hill and whether permission to do sohad been secured.When Miller answered"yes" to both questions,McCormick gotinto his car and departed.McCormick drove over to where the other crew was spraying where he againinquired of Sam Miller, who had rejoined that crew shortly before, about DickBoyer's attitude.5 This is an obvious error in the transcript and is hereby corrected to accord with allthe testimony in the record to read : "-they didn't want to have to take us to the LaborBoard with the complaints."6Wolfe, who is deaf,apparently misunderstood McCormick's question as he also answered"Yes" that hehad visited Scott.Apparently,in fact,Wolfe had not visited Foster Scott.4McCormick testified that the distance between spans at this point was 375 feet. LarryMiller estimated the distance at about 250 feet between poles.8As noted in the Respondent's brief the testimony,including that of Larry Miller, asto these instructions,was anything but definite and clear. GUERNSEY-MUSKINGUM ELECTRIC COOPERATIVE,INC.623About 1:30 that afternoon McCormick returned to the Boyer crew and orderedDick Boyer to come to his office when the day's work was completed.McCormick returned to the company office where he ordered the accountant tomake out checks for Boyer and instructed Carruthers to lay off the other two mem-bers of the crew for the remainder of the week because they would have no truck-driver after Dick Boyer was discharged.That evening after the completion of work Dick Boyer went as instructed toLyle McCormick who informed him that he was going to have to lay him off, thathe hoped Dick had nothing against him as he had nothing against Dick.WhenBoyer inquired why he was being laid off, McCormick refused. to give a reason.Boyer asked for a layoff slip but McCormick said that he did not have one made out.McCormick then handed Dick Boyer two checks in payment in full for the work hehad performed through that day together with what was owing him on a sickness andleave account.Then McCormick added, "I have another check made out for 2 weeksseverance pay. If you don't do anything to be sorry for, or make me sorry, I willsend you that check in 2 weeks."With that the employment of Dick Boyer by the Respondent ended despite an-other visit by Boyer to Foster Scott.On June 23, 1958, Dick Boyer filed a charge against the Respondent with theBoard which promptly notified Respondent of the filing of said charge.Boyer registered at the Ohio Bureau of Unemployment Compensation for his un-employment compensation.He was asked for his discharge slip from Respondent.Boyer stated that he would try again to secure one from Respondent.When he didso,McCormack again refused to give him one.On June 27, 1958, the Bureau didsecure a report from Respondent giving "Insubordination" as the cause of discharge.On July 24, 1958, Respondent, over the signature of Lyle McCormick, requested"Reconsideration of the Determination" of July 15, 1958, by the Ohio Bureau ofUnemployment Compensation in which he again stated that Boyer had been dis-charged for "insubordination."This letter contains the following paragraph:James Richard Boyer was discharged for insubordination. The word in itselfdescribesMr. Boyer's attitude towards his work. Insubordination means dis-obedience and not submitting to authority.Both of these definitions couldjustly be applied to Mr. Boyer.This attitude has always been inherent duringhis employment with the Co-operative to a more or less of a degree.McCormick also stated in this letter:I gave him his pay for the period from June 1 through June 18, plus hisaccumulated sick leave, plus any unused vacation and told him a severancecheck, which would equal 2 weeks of regular pay, would be sent to him onJuly 5 if he would go home and act like a gentleman and attempt to secureother employment.I do not believe Mr. Boyer has acted like a gentleman, but I wish it to beknown that I sent him his severance check on or about July 7, 1958.B. ConclusionsAdmittedly no union activities are involved here.But the hiring of a newcomer as foreman over a group of old-time employees wasan incident which affected all the employees of the spraying crews at least and in-volved numbers of principles which, according to the viewpoint of the usual em-ployee, were closely related to the mutual aid and protection of employees.The group objected to the appointment of a newcomer as their foreman for anumber of reasons: (1) It violated the usual employee safeguards of seniority andtheir own assumed right to anticipate rewards for good and faithful service, and(2) it also violated their ideas as to efficient operation and the competent handlingof their own particular job.It is quite clear that this group irritation and griping was based on principle andnot upon the personality of Larry Miller, the unfortunate victim, because, as theRespondent itself pointed out, the irritation and the griping had commenced evenbefore the employees had experienced the foremanship of Larry Miller.The Respondent contends that, because Dick Boyer and the other two employeescomplained to Foster Scott individually and without announcing any representativecapacity as to their spokesmanship, the element of "concerted action" is missinghere. It is quite true that the employees created no formal organization nor formallyauthorized any spokesman for the complaining group, although three employeesall stated they were going to take the matter to Foster Scott.But the cases on the 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDidea of concerted activity for mutual aid and protection are all in accord that nosuch formalities are required in order to establish concerted activity. It is enoughif the matter at issue is of moment to the group of employees complaining and ifthat matter is brought to the attention of management by a spokesman, voluntaryor appointed for that purpose, so long as such person is speaking for the benefit ofthe interested group.McCormick's own description of the meeting of June 16 proves that he, at least,believed that the visits of the employees to Foster Scott were a concerted move ofobjection to the appointment of a newcomer as foreman, a matter involving theworking conditions of the employees generally. It is obvious that he called thatmeeting to find out how widespread that concerted movement was in fact. It is alsoclear from his own reference to the threat of going to the NLRB that McCormickat least recognized the grievance as a concerted act by the employees involved.Hence, the Trial Examiner must find that the visit of Dick Boyer to Foster Scottwas, in fact, a concerted act for the mutual aid and protection of the employees andthat the Respondent so understood it.The only question remaining is as to whether or not Dick Boyer was dischargedfor having gone to Foster Scott as an integral part of the concerted action or whetherhe was discharged for some reason outside the orbit of the Act.Once again Lyle McCormick quite clearly supplied the answer.McCormick wasobviously upset that the employees would make complaints regarding their ownworking conditions to a member of the board of trustees rather than directly to him-self.He was, as he himself expressed it, "damn unhappy" that the employees hadcomplained to Foster Scott rather than to himself.He was also interested, thoughnot at that time worried, that the men had suggested that they might carry theircomplaints to the NLRB. It is of interest that he mentioned that threat not only atthemeeting of June 16 where he pointed out the impossibility of such concertedmove but also referred to it in his letter to the Ohio Bureau of UnemploymentCompensation when he mentioned the fact that Boyer had actually gone to theBoard with his complaint.But the sockdolager is the fact that McCormick began investigating Dick Boyerpromptly and immediately on the very same evening on which he discovered thatBoyer had complained to Foster Scott regarding the hiring of Larry Miller, and longbefore the incident of June 18. It was on and after this date that McCormick dis-covered a few innocuous things about Dick Boyer.McCormick admitted that hebegan investigation of Boyer "partly" because of the fact that Boyer had goneto Scott.Although, according to the testimony of McCormick at the hearing, Boyer's atti-tude of "insubordination and refusal to submit to authority" had been "inherent"throughout his employment with the Respondent, the record fails to disclose anyreprimands by the Respondent to Boyer or any expressed dissatisfaction on the partof the Respondent as to Boyer until after the disclosure of the Boyer visit to Scott.At the hearing McCormick also mentioned the fact that the spraying crews werenot operating efficiently under Larry Miller but, again, the record fails to discloseany reprimands or criticism by the Respondent until Boyer's discharge on June 18.IfMcCormick had really been upset about this alleged inefficiency, it is more thanpassing strange that he did not mention it on June 16. It is also worthy of notethat nothing Larry Miller had to say to McCormick had anything to do with Boyer'sdischarge.It is clear from the record that Larry Miller was well aware of theantagonism among both spraying crews which his appointment had caused.But.again nothing was mentioned to the crews -about this.McCormick admittedly had no idea how long the Boyer crew had been sitting orstanding by the truck on June 18 so that he really did not know if he had a legitimatecause to fire the crew or not.Apparently he came to the conclusion. that thatepisode gave at least an appearance of legitimacy for the discharge of the one in-dividual who had been mentioned by name by Scott as having complained to himregarding the hiring of Larry Miller.After all, at that time which was before thechange in the Board's jurisdictional standards, McCormick did not need to be toocareful in discharging an employee.Nor should the McCormick offer of 2 weeks' severance pay to Boyer be forgotten.According to the testimony of McCormick, he promised to send this severance pay-check to Boyer "if he would act like a gentleman" or, according to the testimony ofBoyer, "if you don't do anything to be sorry for, or make me sorry."'The facts that McCormick was so "unhappy" that grievances had been presentedby the employees to Scott and that he immediately set forth upon an investigation ofthe one man whose name had definitely been given him by Scott as one of thosepresenting the grievance proves quite clearly that it was the visit to Scott which GUERNSEY-MUSKINGUM ELECTRIC COOPERATIVE, INC.625startedMcCormick searching for an excuse to discharge Dick Boyer.Up until thattime the record is devoid of any indication that McCormick was dissatisfied withDick Boyer. In fact, McCormick had to go back to 1955 in his investigation forsomething to hold against Boyer and had to acknowledge that, for at least 6 monthsprior to his discharge, Boyer had given him no cause for complaint.McCormickhad obviously been looking for an excuse, any excuse, to discharge Boyer ever sincelearning of Boyer's visit to Scott.The episode of June 18 was only an excuse orpretext for the discharge as McCormick admitted he had no idea as to how long, ifat all, the crew had been loafing that day-hardly a legitimate reason for discharg-ing an employee of 6 years' standing so precipitately.The facts here convince the Trial Examiner, who therefore finds, that Respondentdischarged Dick Boyer because he engaged in protected concerted activity in com-plaining to a member of Respondent's board of trustees about a matter of workingconditions which affected a group of employees in violation of Section 8 (a)( I) and(3) of the Act.HI. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of the Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYIt having been found that the Respondent discriminated in regard to the hire andtenure of employment of James Richard (Dick) Boyer by discharging him onJune 18, 1958, the Trial Examiner will recommend that the Respondent offer to himimmediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority or other rights and privileges and make him wholefor any loss of pay he may have suffered by reason of said discrimination againsthim by payment to him of a sum of money equal to that which he would haveearned as wages from the date of the discrimination against him to the date of theoffer of reinstatement in accordance with a formula set forth in F.W. WoolworthCompany,90 NLRB 289.In the opinion of the Trial Examiner, the unfair labor practices committed bythe Respondent in the instant case are such as to indicate an attitude of oppositionto the purposes of the Act generally. In order, therefore, to make effective theinterdependent guarantees of Section 7 of the Act, thereby minimizing industrialstrifewhich burdens and obstructs commerce, and thus effectuate the policies ofthe Act, it will be recommended that the Respondent cease and desist from infring-ing inany manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.By discharging James Richard (Dick) Boyer, thus discriminating in regard tohis hire and tenure of employment because he had engaged in protected concertedactivities for the purposes of collective bargaining or other mutual aid or protection,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.2.By interfering with, 'restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has committed unfairlabor practices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:525543-6a-vol. 124-41 626DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to James Richard(Dick)Boyer immediate and full reinstate-ment to his former or substantially equivalent position without prejudice toany seniority or other rights and privileges previously enjoyed, and will makehim whole for any loss of pay he may have suffered as a result of the dis-crimination against him.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist any labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a)(3) of the Act.WE WILL NOT discriminate in regard to the hire or tenure of employment orany term or condition of employment of any employee because of membershipin or activities on behalf of any such organization or because he has engaged inconcerted activities for the mutual aid or protection of the employees.GUERNSEY-MUSKINGUM ELECTRICCOOPERATIVE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain postedfor 60days fromthe date hereof,and must not bealtered, defaced, or covered by any other material.International Longshoremen's and Warehousemen's Union, Local8; International Longshoremen's and Warehousemen's Union,Local 92; and International Longshoremen's and Warehouse-men'sUnionandGeneral Ore, Inc.CaseNo. 36-CD-18.August 20, 1959DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofSection 8 (b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen . ..."On October 29, 1958, Sam F. Speerstra, as secretary of General Ore,Inc., filed with the Regional Director for the Nineteenth Region acharge alleging that International Longshoremen's and Warehouse-men's Union, Local 8; International Longshoremen's and Warehouse-men's Union, Local 92; and International Longshoremen's and Ware-housemen's Union, herein called the Longshoremen, violated Section8(b) (4) (D) of the Act by inducing and encouraging the employeesof the Company and other employers to engage in concerted refusalin the course of their employment to use, process, transport, or other-wise to handle or work on any goods or perform any services with theobject of forcing or requiring the Company to assign the work of124 NLRB No. 42.